DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201810863579, filed on 8/1/2018.

Status of Claims
The amendment filed on 11/22/2019 has been entered. In the amendment, Applicant amended claims 4, 6, 8, 11-12, 14-21 and cancelled claim 13. Currently claims 1-12 and 14-21 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the element “a second node” in ll. 5. It is unclear whether the element refers to the “second node” presented in ll. 3-4.
Claim 17 recites the claim elements “the first input circuit” in ll. 5, “the output circuit” in ll. 7 and “the first noise reduction circuit” in ll. 9. It is unclear these limitations are associated with which one of the claimed plurality of shift register units. Furthermore, claim 17 recites claim elements “a first node” and “an output terminal” but fail to provide essential relationships of the elements with one of the claimed plurality of shift register units. Without the essential relationships, the patent scope is indefinite. For example, the current claim language would encompass embodiments in which a first node and an output terminal are in the same shift register unit as the one including the first input circuit, the output circuit and the first noise reduction circuit or a first node and an output terminal are in a different shift register unit from the one including the first input circuit, the output circuit and the first noise reduction circuit. Applicant does not disclose all the embodiments.
Claims 18-20 are rejected because they depend on claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 11, 14-15, 17-18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (CN 106683632A, to which US PGPUB 2021/0209993 is equivalent English translation; the latter is used in this examination).
Regarding claim 1, Sun teaches a shift register unit (Figs. 1-2, 4-5), comprising a first noise reduction circuit (Figs. 1, 4: step-down sub-circuit 3; Figs. 2, 5: TFT 1), a first input circuit (Figs. 1, 4: input sub-circuit 1; Figs. 2, 5: M1), and an output circuit (Figs. 1, 4: output sub-circuit 2; Figs. 2, 5: M3), 
wherein the first input circuit is coupled to a first node (Figs. 1-2, 4-5: pull-up node PU), and is configured to input a first control signal (Figs. 1-2, 4-5: signal to “INPUT” terminal; Figs. 3, 6: “INPUT” signal) to the first node in response to a first input signal (Figs. 1-2, 4-5: signal to “INPUT” terminal; Figs. 3, 6: “INPUT” signal); 
the output circuit is coupled to the first node and an output terminal (Figs. 1-2, 4-5: OUTPUT terminal), and is configured to output a first output signal (Figs. 1-2, 4-5: signal from OUTPUT terminal; Figs. 3, 6: “OUTPUT” signal) to the output terminal under control of a level of the first node; and 
the first noise reduction circuit is coupled to the output terminal, and is configured to perform noise reduction on the output terminal in response to a level of the output terminal ([0052]-[0053]; [0087]).

claim 2, Sun teaches the shift register unit according to claim 1. Sun further teaches the shift register unit according to claim 1, wherein the first noise reduction circuit comprises a first noise reduction transistor (Figs. 2, 5: TFT1), and the output terminal comprises a first signal output terminal (Figs. 1-2, 4-5: OUTPUT terminal), 
a gate electrode of the first noise reduction transistor and a first electrode of the first noise reduction transistor are both coupled to the first signal output terminal (Figs. 2, 5: gate and first electrode of TFT1 coupled to OUTPUT terminal), a second electrode of the first noise reduction transistor is coupled to the first node (Figs. 2, 5: second electrode of TF1 coupled to pull-up node PU) to receive a level signal of the first node, and the first noise reduction transistor is configured to, in response to a level of the first signal output terminal, perform noise reduction on the first signal output terminal using the level signal of the first node ([0052]-[0053]; [0087]); or 
a gate electrode of the first noise reduction transistor and a first electrode of the first noise reduction transistor are both coupled to the first signal output terminal, a second electrode of the first noise reduction transistor is coupled to an output clock signal terminal to receive an output clock signal, and the first noise reduction transistor is configured to, in response to a level of the first signal output terminal, perform noise reduction on the first signal output terminal using the output clock signal.

Regarding claim 3, Sun teaches the shift register unit according to claim 2. Sun further teaches the shift register unit according to claim 2, wherein the output circuit further comprises a first output transistor (Figs. 2, 5: M3); 

the output clock signal is transmitted to the first signal output terminal via the first output transistor and serves as a first sub-output signal (Figs. 3, 6: OUTPUT signal), and the first output signal comprises the first sub- output signal.

Regarding claim 9, Sun teaches the shift register unit according to claim 1. Sun further teaches the shift register unit according to claim 1, further comprising a second noise reduction circuit (Fig. 5: noise reduction sub-circuit 8 including transistors M10-M12), 
wherein the second noise reduction circuit is coupled to the first node, a second node (Fig. 5: “PD” node) and the output terminal, and is configured to simultaneously perform noise reduction on the first node and the output terminal under control of a level of the second node (Fig. 5).

Regarding claim 11, Sun teaches the shift register unit according to claim 1. Sun further teaches the shift register unit according to claim 1, further comprising a first control circuit (Fig. 5: M6, M8), 


Regarding claim 14, Sun teaches the shift register unit according to claim 1. Sun further teaches the shift register unit according to claim 1, further comprising a first reset circuit (Fig. 5: M2), 
wherein the first reset circuit is coupled to the first node, and is configured to reset the first node in response to a first reset control signal (Fig. 5: “RESET” signal).

Regarding claim 15, Sun teaches the shift register unit according to claim 1. Sun further teaches the shift register unit according to claim 1, further comprising a second reset circuit (Fig. 5: M2), 
wherein the second reset circuit is coupled to the first node, and is configured to reset the first node in response to a second reset control signal (Fig. 5: “RESET” signal).

Regarding claim 17, Sun teaches a gate drive circuit (Abstract; Fig. 7), comprising a plurality of shift register units (Fig. 7: two shift register units among a plurality of shift register units are illustrated), 
wherein the plurality of shift register units  are cascaded (Fig. 7), and each of the plurality of shift register units comprises a first noise reduction circuit (Figs. 1, 4: step-down 
the first input circuit is coupled to a first node (Figs. 1-2, 4-5: pull-up node PU), and is configured to input a first control signal (Figs. 1-2, 4-5: signal to “INPUT” terminal; Figs. 3, 6: “INPUT” signal) to the first node in response to a first input signal (Figs. 1-2, 4-5: signal to “INPUT” terminal; Figs. 3, 6: “INPUT” signal); 
the output circuit is coupled to the first node and an output terminal (Figs. 1-2, 4-5: OUTPUT terminal), and is configured to output a first output signal (Figs. 1-2, 4-5: signal from OUTPUT terminal; Figs. 3, 6: “OUTPUT” signal) to the output terminal under control of a level of the first node; and 
the first noise reduction circuit is coupled to the output terminal, and is configured to perform noise reduction on the output terminal in response to a level of the output terminal ([0052]-[0053]; [0087]).

Regarding claim 18, Sun teaches the gate drive circuit according to claim 17. Sun further teaches the gate drive circuit according to claim 17, further comprising a first sub-clock signal line (Figs. 1-2, 4-5: a signal line connected to CLKA terminal in a first shift register which has the structure as shown), a second sub-clock signal line (Figs. 1-2, 4-5: a signal line connected to CLKA terminal in a second shift register which has the structure as shown), a third sub-clock signal line (Figs. 1-2, 4-5: a signal line connected to CLKA terminal in a third shift register which has the structure as shown), and a fourth sub-clock signal line (Figs. 1-2, 4-5: a signal line connected to CLKA terminal in a fourth shift register which has the structure as shown), 

an output clock signal terminal (Figs. 1-2, 4-5: CLKA terminal) of a (4n-2)-th stage shift register unit of the plurality of shift register units is coupled to the second sub-clock signal line; 
an output clock signal terminal (Figs. 1-2, 4-5: CLKA terminal) of a (4n-1)-th stage shift register unit of the plurality of shift register units is coupled to the third sub-clock signal line; 
an output clock signal terminal (Figs. 1-2, 4-5: CLKA terminal) of a (4n)-th stage shift register unit of the plurality of shift register units is coupled to the fourth sub-clock signal line; and 
n is an integer greater than 0.

Regarding claim 20, Sun teaches a display device (Abstract; Fig. 7), comprising the gate drive circuit according to claim 17.

Regarding claim 21, Sun teaches a drive method of a shift register unit (Figs. 4-6), wherein the shift register unit comprises a first noise reduction circuit (Figs. 1, 4: step-down sub-circuit 3; Figs. 2, 5: TFT 1), a first input circuit (Figs. 1, 4: input sub-circuit 1; Figs. 2, 5: M1), and an output circuit (Figs. 1, 4: output sub-circuit 2; Figs. 2, 5: M3), 
the first input circuit is coupled to a first node (Figs. 1-2, 4-5: pull-up node PU), and is configured to input a first control signal (Figs. 1-2, 4-5: signal to “INPUT” terminal; Figs. 3, 6: 
the output circuit is coupled to the first node and an output terminal (Figs. 1-2, 4-5: OUTPUT terminal), and is configured to output a first output signal (Figs. 1-2, 4-5: signal from OUTPUT terminal; Figs. 3, 6: “OUTPUT” signal) to the output terminal under control of a level of the first node; and 
the first noise reduction circuit is coupled to the output terminal, and is configured to perform noise reduction on the output terminal in response to a level of the output terminal ([0052]-[0053]; [0087]), 
the drive method of the shift register unit comprises: 
in an input phase (Fig. 6: input stage), in response to the first input signal, inputting the first control signal to the first node through the first input circuit; 
in an output phase (Fig. 6: output stage), under control of the level of the first node, outputting the first output signal to the output terminal through the output circuit; and 
in a noise reduction phase (Fig. 6: output stage; [0052]-[0053]), in response to the level of the output terminal, performing noise reduction on the output terminal through the first noise reduction circuit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (CN 106683632 A, to which US PGPUB 2021/0209993 A is equivalent English translation; the latter is used in this examination) in view of Wang (CN 106683634 A, to which US PGPUB 2020/0258464 A is equivalent English translation; the latter is used in this examination).
Regarding claim 6, Sun teaches the shift register unit according to claim 1. Sun does not further teach the shift register unit according to claim 1, further comprising a second input circuit, 
wherein the second input circuit is coupled to the first node, and is configured to input second control signal to the first node according to a second input signal; and 
the output circuit is further configured to output a second output signal to the output terminal under control of the level of the first node.
However, it is not in the related art configuring a shift register to include two input circuit and capability of outputting two output signals.
Wang, for instance, teaches in Figs. 1-2 a shift register unit comprising a second input circuit (equivalent to second input module 1 having “Input2” terminal), 
wherein the second input circuit is coupled to the first node (equivalent to “PU” node), and is configured to input second control signal (equivalent to signal input to “Input2” terminal) to the first node according to a second input signal (same as input second control signal); and 

Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine the technique of Wang with the technique of Sun enabling Sun’s shift register to receive two separate two input signals from two separate input terminal and accordingly output two signals to two separate output signals under control of the level of the pull-up node.
The motivation/suggestion would have to achieve lower cost and more capacity for a shift register unit.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (CN 106683632 A, to which US PGPUB 2021/0209993 A is equivalent English translation; the latter is used in this examination) in view of Feng et al. (US 2017/0193885).
Regarding claim 8, Sun teaches the shift register unit according to claim 1. Sun further teaches the shift register unit according to claim 1, wherein the first input circuit comprises a first transistor (Figs. 2, 5: M1) ; a gate electrode of the first transistor is configured to be coupled to a first input signal terminal to receive the first input signal (Figs. 2, 5: gate of M1 receiving “INPUT” signal), and a second electrode of the first transistor is configured to be coupled to the first node (Figs. 2, 5: lower electrode of M1 coupled to “PU” node).

Sun’s disclosure is different from the instant invention in that Sun’s technique has the first electrode (i.e., upper electrode) and the gate electrode of the input transistor M1 connected to each other for receiving the same “INPUT” signal.
However, it is not new in the related art configuring the first electrode and the gate electrode to receive individual signals for specific needs.
Feng, for instance, teaches in Fig. 7:
a first electrode (Fig. 7: upper electrode of M1) of the first transistor is configured to be coupled to a second voltage terminal (Fig. 7: FW terminal) to receive a second voltage (Fig. 7: second high level “FW”), the first control signal (Fig. 7: signal received by upper electrode of M1) comprises the second voltage.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Feng’s technique with Sun’s technique as an obvious matter of design choice.

Allowable Subject Matter
Claims 4-5, 7, 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693